--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
FORBEARANCE AGREEMENT
 
 
This Forbearance Agreement (the “Agreement”), dated as of February 26, 2009, by
and among Morris Publishing Group, LLC (“MPG”) and Morris Publishing Finance Co.
(“MPF”) (MPG and MPF, each an “Issuer” and together, the “Issuers”), each of the
undersigned entities listed as guarantors (collectively, the “Guarantors”), and
each of the undersigned holders of the Notes (as defined below) and/or, to the
extent not signing as a holder, their investment advisors or managers identified
on Annex A hereto (collectively, the “Holders”). Each of MPG, MPF and each of
the Guarantors are referred to individually as a “Morris Company”, and
collectively as the “Morris Companies.”
 
W I T N E S S E T H:
 
WHEREAS, the Issuers, the Guarantors and Wachovia Bank, N.A., as Trustee
(including any successor trustee(s), the “Indenture Trustee”) have entered into
that certain Indenture (as amended, modified or supplemented prior to the date
hereof, and together with all exhibits thereto, the “Indenture”), dated as of
August 7, 2003, in respect of the Issuers’ $278,478,000 principal amount of 7%
Senior Subordinated Notes due 2013 (the “Notes”);
 
WHEREAS, the Holders collectively hold more than $226,000,000 in aggregate
principal amount of the Notes, representing more than 80% of the aggregate
principal amount of the Notes outstanding, and certain of those Holders have
formed an informal group (the “Ad Hoc Group”), for the purposes of entering into
discussions with the legal and financial advisors to the Morris Companies
concerning a potential restructuring of the Morris Companies and have retained
Stroock & Stroock & Lavan LLP (“Stroock”) as restructuring counsel and FTI
Consulting, Inc. as financial advisor (“FTI”, and together with Stroock, the
“Advisors”) in connection with such discussions;
 
WHEREAS, on February 2, 2009, the Issuers failed to make the interest payment
due on the Notes pursuant to the Indenture and the Notes (the “Missed Payment”),
and such failure constitutes a Default under the Indenture (the “Existing
Default”);
 
WHEREAS, the Issuers acknowledge and agree that the Existing Default has
occurred and is continuing as of the date hereof, and has not yet been cured or
waived;
 
WHEREAS, the Issuers’ failure to make the Missed Payment on or before March 4,
2009, together with interest on such defaulted interest pursuant to Sections
2.12 and 4.1 of the Indenture, shall (i) constitute an “Event of Default” under
Section 6.1 of the Indenture (the “Payment Default”) and (ii) permit the holders
of at least twenty-five (25) percent of the outstanding principal amount of the
Notes to accelerate the maturity of the Notes (the “Acceleration”), declare all
amounts under the Notes and the Indenture immediately due and payable, and
exercise all other rights and remedies available under the Indenture;
 
WHEREAS, the Issuers and the Guarantors have requested that the Holders
temporarily forbear from exercising their rights and remedies under the
Indenture, and from directing the Indenture Trustee to exercise any such rights
and remedies on the Holders’ behalf resulting from the Existing Default and the
Payment Default; and

 
 
FA-1-

--------------------------------------------------------------------------------

 

WHEREAS, the Holders are willing to grant the Issuers’ and Guarantors’ request
for forbearance described in the preceding paragraph on the terms and subject to
the conditions contained herein.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 
 
SECTION 1. Defined Terms. Each capitalized term used herein and not otherwise
defined herein shall have the meaning attributed to such term in the Indenture.
Each of the following capitalized terms shall have the meaning set forth below:
 
“Credit Agreement” means that certain Credit Agreement, dated as of December 14,
2005 (and as amended, modified or supplemented prior to the date hereof), by and
among MPG as Borrower, Morris Communications Company, LLC (“MCC”), the Lenders
party thereto, J.P. Morgan Securities Inc. as Sole Lead Arranger and Sole
Bookrunner, The Bank of New York, Keybank, N.A., Suntrust Bank and Wachovia
Bank, N.A. as Co-Documentation Agents and J.P. Morgan Chase Bank, N.A. as
Administrative Agent (the “Administrative Agent”).
 
“Forbearance Effective Date” means the date on which each of the conditions to
the effectiveness of this Agreement specified in Section 3 of this Agreement is
satisfied.
 
“Forbearance Period” means the period beginning on the Forbearance Effective
Date and ending on the Forbearance Termination Date.
 
“Forbearance Termination Date” means the earliest date of occurrence of a
Forbearance Termination Event.
 
“Forbearance Termination Event” means any of the following events:
 
(a)
the acceleration of the maturity of any obligations under the Credit Agreement;

 
(b)
the termination of Waiver No. 3, dated as of February 26, 2009, by and among
MCC, MPG and the Administrative Agent (the “Waiver No. 3”), relating to the
Credit Agreement and/or the Morris Companies’ and MCC’s existing senior secured
term and revolving credit facilities (the “Senior Secured Credit Facilities”);

 
(c)
any amendment, waiver, supplementation or modification of Waiver No. 3 without
the consent of the Ad Hoc Group or any other Holder party to this Agreement;

 
(d)
the occurrence of a Default or Event of Default under the Indenture other than
the Existing Default or the Payment Default;

 
(e)
the filing of a bankruptcy case, including, without limitation, a chapter 11
bankruptcy proceeding, by any of the Morris Companies or any subsidiary thereof;

 
(f)
the breach of, or failure of the Morris Companies to comply with, Section 6(b)
of this Agreement, without the need for prior written notice;

 
(g)
the failure of any representation or warranty made by the Morris Companies in
this Agreement to be true and correct in all material respects as of the date
when made;


 
FA-2-

--------------------------------------------------------------------------------

 

(h)
the failure by the Morris Companies to comply with any term, condition, covenant
or agreement contained in this Agreement; or

 
(i)  
5:00 p.m. EDT on April 6, 2009.

 
“Remedial Action” means any action to enforce any of the rights and remedies
available to the Holders or the Indenture Trustee under the Indenture, the Notes
and any amendments or supplements to the foregoing, including, without
limitation, any action to accelerate, or join in any request for acceleration
of, the Notes.
 
 
SECTION 2. Forbearance. Subject to, and effective as of, the Forbearance
Effective Date:
 
(a)
Each Holder hereby agrees that during the Forbearance Period it will not (x)
take any Remedial Action with respect to the Notes in connection with the
Existing Default or the Payment Default or (y) sell, pledge, hypothecate or
otherwise transfer any Notes, except to (A) a purchaser or other entity who
agrees in writing with the transferor (with a copy to and for the benefit of the
Morris Companies) prior to such transfer to be bound by all of the terms of this
Agreement with respect to the relevant Notes being transferred to such
purchaser, (B) a party who is already a signatory hereto, (C) an entity that, as
of the date hereof, was, and as of the date of transfer, continues to be an
entity that controls, is controlled by or is under common control with the
transferor; provided, however, that in the case of either (B) or (C) above, such
party or entity, as the case may be, shall automatically and without further
action be subject to the terms of this Agreement and deemed a party hereto. This
Agreement shall in no way be construed to preclude any Holder from acquiring
additional Notes, to the extent permitted by applicable law.
 
However, such Holder shall, automatically and without further action, be subject
to this Agreement with respect to any Notes so acquired. The foregoing limited
forbearance shall not be construed to impair the ability of the Holders or the
Indenture Trustee to exercise any rights or remedies under the Indenture or take
any Remedial Action at any time after the Forbearance Period (regardless of
whether or not such Remedial Action relates to actions taken or payments
received during the Forbearance Period), or during the Forbearance Period for
Defaults or Events of Default other than the Existing Default and the Payment
Default, and nothing herein shall restrict, impair or otherwise affect the
exercise of the Holders’ rights under this Agreement.

 
(b)
The Holders’ forbearance, as provided herein, shall immediately cease on the
Forbearance Termination Date without requirement for any notice, demand or
presentment of any kind, and the Issuers and Guarantors at such time shall be
obligated to comply with and perform all terms, conditions and provisions of the
Indenture and the Notes without giving effect to the forbearance set forth
herein, and the Indenture Trustee and the Holders may at any time thereafter
proceed to exercise any and all of their rights and remedies, including without
limitation, their rights and remedies in connection with the Existing Default,
the Payment Default (if applicable) and any other Defaults or Events of Default
under the Indenture or rights under this Agreement.

 
(c)
The Holders’ forbearance is further expressly subject to and conditioned upon
the Morris Companies’ strict compliance with each and every material term and
provision of this Agreement, and, except with respect to the Existing Default
and the Payment Default, the Morris Companies’ strict compliance with each and
every term and provision of the Indenture and Notes, except as such terms and
provisions are modified by this Agreement.

 
(d)
Each of the Holders acknowledges that it will request that the Indenture Trustee
not take any Remedial Action, including without limitation, any action to
accelerate the Notes during the Forbearance Period. In the event that the
Indenture Trustee takes any action to declare all of the Notes immediately due
and payable pursuant to Section 6.2 of the Indenture during the Forbearance
Period solely due to the Existing Default or the Payment Default, the Holders
agree, pursuant to Section 6.2 of the Indenture, to promptly rescind and cancel
such acceleration; provided, however, that if the Holders rescind and cancel
such acceleration by the Indenture Trustee, each Holder shall defer its right to
receive any cure of the Payment Default until the end of the Forbearance Period;
provided, further, however, that such rescission and deferral shall be of no
further force and effect to the extent that the Forbearance Period with respect
to this Agreement or the waiver period identified in Section 2 of Waiver No. 3
has ended.

 
 
SECTION 3. Conditions to Effectiveness. The effectiveness of this Agreement
shall be subject to the satisfaction of each of the following conditions:
 
(a)
Holders representing in the aggregate more than seventy-five (75) percent of the
outstanding principal amount of the Notes shall have executed this Agreement;

 
(b)
the Holders shall have received from the Morris Companies a duly executed
counterpart of this Agreement from each Morris Company listed on the signature
pages hereto;

 
(c)
MPG, MCC and the Administrative Agent shall have executed Waiver No. 3, in form
and substance acceptable to the Ad Hoc Group or any other Holder party to this
Agreement, and delivered a copy thereof to Stroock; and

 
(d)  
no Default or Event of Default (except with respect to the Existing Default)
shall have occurred or be continuing as of the Forbearance Effective Date.

 
 
SECTION 4. Representations and Warranties of the Issuer. In order to induce the
Holders to enter into this Agreement, each of the Morris Companies hereby
jointly and severally represents and warrants to the Holders that:
 
(a)
Representations and Warranties. (i) immediately before and after giving effect
to this Agreement, No Default or Event of Default (other than the Existing
Default) has occurred under the Indenture or is continuing and (ii) they are not
aware of any representation or warranty made by the Morris Companies that is
contained in the Indenture, any Note or this Agreement (as applicable) that is
untrue or incorrect in any material respect as of the date hereof, except to the
extent that such representation or warranty expressly relates to an earlier
date, in which case it shall be true and correct in all material respects as of
such earlier date.

 
(b)
Authorization. Each of the Morris Companies has the power and authority to
execute, deliver and perform this Agreement. Each of the Morris Companies have
taken all necessary action (including, without limitation, obtaining approval of
its members, if necessary) to authorize its execution, delivery and performance
of this Agreement. No consent, approval or authorization of, or declaration or
filing with, any Governmental Authority, and no consent of any other Person, is
required in connection with the Morris Companies’ execution, delivery and
performance of this Agreement, except for those already duly obtained. This
Agreement has been duly executed and delivered by each of Morris Companies and
constitutes the legal, valid and binding obligation of each of the Morris
Companies, enforceable against them in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or law). Each of the Morris Companies’
execution, delivery or performance of this Agreement does not conflict with, or
constitute a violation or breach of, or constitute a default under, or result in
the creation or imposition of any Lien upon the property of the Morris Companies
by reason of the terms of (i) any contract, mortgage, lease, agreement,
indenture or instrument to which the Morris Companies are a party or which is
binding upon them or any one of them or any of their properties, (ii) any law or
regulation or order or decree of any court applicable to the Morris Companies,
or (iii) the certificate of incorporation and bylaws, or the certificate of
formation and operating agreement, or other similar organizational documents, as
applicable, of the Morris Companies.


 
FA-3-

--------------------------------------------------------------------------------

 
 
 
(c)  
The Morris Companies acknowledge that, except as provided herein, the Holders
have made no assurances whatsoever concerning any possibility of any extension
of the Forbearance Period, any other forbearance or similar arrangement or any
other limitations on the exercise of their rights, remedies and privileges under
or otherwise in connection with the Indenture and/or applicable law.

 
 
SECTION 5. Representation of the Holders. Each Holder severally (but not
jointly) represents that, as of the date hereof: (i) it is the beneficial owner
and/or investment advisor or manager of discretionary accounts for the holders
or beneficial owners of the aggregate principal amount of the Notes listed
opposite such Holder’s name on the disclosure schedule attached hereto as
Schedule 1; and (ii) it has the power and authority to execute, deliver and
perform this Agreement, either on its own behalf or on behalf of such holders or
beneficial owners for which it acts as investment advisor or manager.
 
 
SECTION 6. Covenants.
 
(a)
Meetings/Due Diligence/Access. The Morris Companies agree to provide the
Advisors reasonable access to their officers, advisors, facilities and books and
records, and otherwise reasonably cooperate in connection with the Advisors’ due
diligence in connection with a potential restructuring transaction. The Morris
Companies further agree to make their officers and advisors available at
reasonable times and places to discuss their business plan and the Morris
Companies’ business and operations with the Advisors (who may be accompanied by
any Holders who have entered into a written confidentiality agreement with the
MPG). The Morris Companies agree to use their best efforts to respond to all
reasonable due diligence requests that have been or are received.

 
(b)  
Public Reporting of Agreement. Within two (2) business days after the
Forbearance Effective Date, MPG shall file or cause to be filed a Form 8-K with
the U.S. Securities and Exchange Commission, in form and substance reasonably
acceptable to Stroock, generally describing the existence and terms of this
Agreement. MPG shall not disclose any of the Holders’ names or their respective
ownership (expressed as a percentage or otherwise) of the Notes in such Form
8-K, except as specifically contemplated by Section 14 hereof. The Morris
Companies hereby acknowledge and agree that, upon a failure of MPG to comply
with this Section 6(b), the Holders shall have the right to disseminate a press
release generally describing the existence and terms of this Agreement and shall
have no liability to the Morris Companies arising therefrom.

 
 
SECTION 7. Effect on the Indenture and the Notes. Except as specifically set
forth above with respect to each Holder’s agreement to not enforce its rights
under the Indenture and the Notes during the Forbearance Period with respect to
the Existing Default and the Payment Default, all of the terms of the Indenture
shall remain unchanged and in full force and effect. Except as specifically set
forth herein, each Holder’s execution of this Agreement shall not constitute:
(i) a waiver of any of the rights or remedies of such Holder or the Indenture
Trustee under the Indenture, including, but not limited to, any rights or
remedies with respect to the Existing Default or the Payment Default and right
to receive default interest pursuant to Sections 2.12 and 4.1 of the Indenture,
which shall continue in existence subject only to the Holders’ agreement, as set
forth in this Agreement, not to take any of the actions set forth in Section
2(a) hereof based upon the Existing Default or the Payment Default during the
Forbearance Period; or (ii) a waiver, forbearance or other accommodation with
respect to any other Default or Event of Default now existing or hereafter
arising under the Indenture. For the avoidance of doubt, notwithstanding the
provisions contained in this Agreement, all covenants and obligations of the
Issuers and the Guarantors under the Indenture following the occurrence of a
Default and/or Event of Default (including the Existing Default and the Payment
Default) under the Indenture shall remain unchanged and in full force and
effect.

 
FA-4-

--------------------------------------------------------------------------------

 
 
 
SECTION 8. Costs and Expenses. The Morris Companies agree to pay on demand all
costs and expenses of the Holders in connection with the preparation, execution
and delivery of this Agreement, including the reasonable fees, costs and
expenses of Stroock as counsel for the Holders with respect thereto.
 
 
SECTION 9. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed signature page to this Agreement by facsimile transmission or otherwise
transmitted or communicated by e-mail shall be as effective as delivery of a
manually executed counterpart of this Agreement.
 
 
SECTION 10. Integration. This Agreement and any agreements referred to herein
constitute the entire contract among the parties hereto relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof, and may not be modified
or amended except by a written instrument, signed by each of the parties hereto,
expressing such amendment or modification; provided, however, that this
Agreement is not intended to in any way supersede or contradict the terms of the
confidentiality agreements dated February 17, 2009 between MPG and each of
Stroock & Stroock & Lavan LLP and FTI Consulting, Inc. Upon the effectiveness of
this Agreement as set forth in Section 3 hereof, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and, subject to and in
accordance with Section 13.10 of the Indenture, their respective successors.
 
 
SECTION 11. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
 
 
SECTION 12. Applicable Law. This Agreement shall be governed by and be construed
and enforced in accordance with, the laws of the State of New York (including
without limitation Section 5-1401 of the New York General Obligations Law).
 
 
SECTION 13. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purposes.
 
 
FA-5-

--------------------------------------------------------------------------------

 

SECTION 14. Confidentiality. Each of the Morris Companies and each Holder (and
their respective successors and assigns) shall not publicly disclose any
information provided to them in connection with this Agreement, nor shall they
publicly disclose Annex A or Schedule 1 to this Agreement (collectively, the
“Holder Information”), except: (1) in any legal proceeding relating to this
Agreement, provided that the relevant Morris Company and/or Holder, as
applicable, shall use its best efforts to maintain the confidentiality of Holder
Information in the context of any such proceeding; (2) to the extent required by
applicable law, rules, regulations promulgated thereunder, or obligations,
including, without limitation, U.S. federal securities laws, as determined after
consultation with legal counsel; (3) in response to an oral question,
interrogatory, request for information or documents, subpoena, civil
investigative demand or other process, or a request from a government agency,
regulatory authority or securities exchange; (4) that MPG may summarize this
Agreement in connection with a Form 8-K filing (in lieu of filing this Agreement
as an exhibit thereto); (5) that MPG may include this Agreement as an exhibit to
the Company’s Form 10-Q for the first quarter of 2009; provided, however, that
MPG shall not include Annex A or Schedule 1 in any such filing and shall only
disclose Annex A or Schedule 1 if specifically required to do so by the
Securities and Exchange Commission (“SEC”) after taking all reasonable steps to
resist disclosure, including requesting that each of Annex A and Schedule 1 be
accorded confidential treatment by the SEC; and (6) that the Morris Companies
may provide a copy of this Agreement (which copy shall not include Annex A or
Schedule 1) to the Administrative Agent and the lenders under the Credit
Agreement, provided that in the case of clauses (2), (3) or (5) above, the
disclosing party provides notice to the applicable Holder (promptly upon receipt
of the subpoena or request so that the Holder may seek an appropriate protective
order or waive the relevant Morris Company’s requirement for compliance with
this Section 14), unless such notice would be prohibited by law. The Morris
Companies will not oppose any reasonable action by the applicable Holder to
obtain an appropriate protective order or other reliable assurance that
confidential treatment will be accorded the Holder Information and the
information contained therein. If the applicable Holder chooses to oppose the
production of such information, it does so at its own expense. Responding to any
such subpoena or other request, after providing notice as set forth herein,
shall not be deemed to be a breach of any provision of this Agreement.
Notwithstanding anything to the contrary in this Section 14, the Morris
Companies may: (i) disclose the aggregate principal amount of Notes held by the
Holders executing this Agreement, taken as a whole and without reference to the
names of the Holders constituting such amount; and (ii) provide the Indenture
Trustee with the executed copy of this Agreement that includes the individual
signature pages of each of the Holders, but only in the event that the Morris
Companies first obtain the Indenture Trustee’s written consent not to publicly
disclose any information relating to the individual holdings of each Holder.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 
 
 MORRIS PUBLISHING GROUP, LLC
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
 MORRIS PUBLISHING FINANCE CO.
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance


 
FA-6-

--------------------------------------------------------------------------------

 
 
 
 YANKTON PRINTING COMPANY
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
 BROADCASTER PRESS, INC.
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
 THE SUN TIMES, LLC
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
 HOMER NEWS, LLC
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
 LOG CABIN DEMOCRAT, LLC
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance


 
FA-7-

--------------------------------------------------------------------------------

 

 
ATHENS NEWSPAPER, LLC
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
 SOUTHEASTERN NEWSPAPERS COMPANY, LLC
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
 STAUFFER COMMUNICATIONS, INC.
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
 FLORIDA PUBLISHING COMPANY
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
 SOUTHWESTERN NEWSPAPERS COMPANY, L.P.
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance


 
FA-8-

--------------------------------------------------------------------------------

 

 
 THE OAK RIDGER, LLC
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
 MPG ALLEGAN PROPERTY, LLC
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
MPG HOLLAND PROPERTY, LLC
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance


 
FA-9-

--------------------------------------------------------------------------------

 
